Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 16/681115
US Patent 9,841,271
Bernardini (US 6,750,873)
[Claim 8] A three-dimensional measurement apparatus comprising: a processor; and a memory having stored therein a program which, when executed by the processor, causes the apparatus to: 
[Claim 1] An apparatus comprising:
 
(1) acquire a two-dimensional color image and a two-dimensional range image obtained by imaging a target object, wherein pixels of the two-dimensional range image represent ranges from the target object;
(a) an image acquisition unit configured to acquire a range image in which pixels represent distances from a target object and a two-dimensional image representing a shape of the target object; 
 
 (2) acquire an estimated result of a position and an orientation of the target object; 
(b) an approximate value acquisition unit configured to acquire an approximate position and orientation of the target object;
 
 
(c) a holding unit configured to (1) associate (i) a plurality of first geometric features which are features on a curved or planar surface of a three-dimensional shape model of the target object and a plurality of second geometric features which are features on a line of the three-dimensional shape model of the target object, which are visible on each of a plurality of viewpoints for observing the three-dimensional shape model of the target object, with (ii) the viewpoints, and (2) hold the plurality of first geometric features, the plurality of second geometric features, and the viewpoints;
 
(3) select a plurality of points corresponding to geometric features of a three-dimensional shape model of the target object; 
(d) a selection unit configured to select (i) a plurality of first geometric features to be projected from the plurality of the first geometric features and (ii) a plurality of second geometric features to be projected from the plurality of the second geometric features, based on the approximate position and orientation;
 
(4) project the plurality of points corresponding to the geometric features of the three-dimensional shape model in the position and the orientation onto the two-dimensional range image and the two-dimensional color image respectively based on (a) the estimated result indicating the position and the orientation of the target object and (b) imaging parameters at the time of imaging of the two-dimensional range image; 
(e) a first projection unit configured to project the plurality of selected first geometric features of the three-dimensional shape model onto the range image based on the approximate position and orientation of the target object; (f) a second projection unit configured to project the plurality of selected second geometric features of the three-dimensional shape model onto the two-dimensional image based on the approximate position and orientation of the target object;
Search is performed in a “neighborhood” of each sample point for a best match, Column 8 lines 1-25
(5) associate a plurality of geometric features on the two-dimensional range image in a plane region of predetermined size around the plurality of projected points, the plane region being on the two-dimensional range image, with a plurality of first geometric features of a three-dimensional shape model, and associate a plurality of edge features on the two-dimensional color image in a plane region of predetermined size around the plurality of projected points on the two-dimensional color image, the plane region being on the two-dimensional color image, with a plurality of second geometric features of the three-dimensional shape model; and 
(g) a first association unit configured to associate the plurality of projected first geometric features with a plurality of three-dimensional coordinates respectively on the range image based on a result of a projection by the first projection unit; (h) a second association unit configured to associate the plurality of projected second geometric features with a plurality of edge features on the two-dimensional image respectively based on a result of a projection by the second projection unit; 
 
(6) associate the three-dimensional shape model with the target object by i) making distance differences between the associated plurality of edge features on the two-dimensional color image and the associated first geometric features smaller and ii) making distance differences between the associated edge features on the two-dimensional color image and the associated second geometric features smaller, to derive a position and an orientation of the target object.
(i) a position/orientation derivation unit configured to derive a position and an orientation of the target object based on (1) distances between the plurality of projected first geometric features of the three-dimensional shape model and the plurality of three-dimensional coordinates on the range image, which are associated by the first association unity and (2) distances between the plurality of projected second geometric features of the three-dimensional shape model and the plurality of edge features on the two-dimensional image, which are associated by the second association unit
 
 
wherein the distances are distances in a three-dimensional space.
 
[Claim 9] The apparatus according to claim 8, wherein a normal direction to a geometric feature of the three-dimensional shape model is compared with a normal direction to a geometric feature detected from a predetermined range of a projected point on the two-dimensional range image, and when the two normal directions are different beyond a predetermined value, the association is skipped.
[Claim 3] The apparatus according to claim 1, wherein the first association unit compares a normal direction to the first geometric features of the three-dimensional shape model with a normal direction corresponding to the three-dimensional coordinates detected from a predetermined range of a position of the projected first geometric features on the range image, and when the two normal directions are different beyond a predetermined value, the first association unit skips the association of geometric features with three-dimensional coordinates.
 
[Claim 10] The apparatus according to claim 8, wherein [[an]] the two-dimensional color image is captured from the same viewpoint as the two-dimensional range image, and wherein edges of the target object are detected from the captured two-dimensional color image as geometric features of the captured two-dimensional color image, and wherein association processing between an edge which is not included in the geometric features on the two-dimensional range image and a corresponding geometric feature of the three-dimensional shape model, upon execution of association processing between the detected edges and the geometric features of the three-dimensional shape model, is skipped.
[Claim 4] The apparatus according to claim 1, wherein the two-dimensional image is captured from the same viewpoint as the range image, and wherein the second association unit skips association of geometric features with edge features between an edge which is not included in the three-dimensional coordinates on the range image and a corresponding second geometric feature of the three-dimensional shape model upon execution of the association of geometric features with edge features between the detected edges and the second geometric features of the three-dimensional shape model.
 
[Claim 11] The apparatus according to claim 8, wherein the geometric features of the three-dimensional shape model are expressed by points or line segments.
[Claim 1] edge features
 


Claims 8, 11, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,841,271 in view of Bernardini (US Patent 6,750,873). 
It would have been obvious to one of ordinary skill in the art before the time of invention to associate the points of U.S. Patent No. 9,841,271 within a neighborhood around the projected point because Bernardini teaches that it enables the best matching point to be found (Column 8 lines 15-20) and lowers noise present in the images, and avoids blurring, ghosting, and loss of details (Column 5 lines 35-38).

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,841,271 in view of Bernardini (US Patent 6,750,873). Although the claims at issue are not identical, they are not patentably distinct from each other because they both refer to skipping association when the normal direction of points differ by more than a threshold amount. 
It would have been obvious to one of ordinary skill in the art before the time of invention to associate the points of U.S. Patent No. 9,841,271 within a neighborhood around the projected point because Bernardini teaches that it enables the best matching point to be found (Column 8 lines 15-20) and lowers noise present in the images, and avoids blurring, ghosting, and loss of details (Column 5 lines 35-38).

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,841,271. Although the claims at issue are not identical, they are not patentably distinct from each other because they both refer to skipping association of edges that are not observed in both the color image and the range image. 
It would have been obvious to one of ordinary skill in the art before the time of invention to associate the points of U.S. Patent No. 9,841,271 within a neighborhood around the projected point because Bernardini teaches that it enables the best matching point to be found (Column 8 lines 15-20) and lowers noise present in the images, and avoids blurring, ghosting, and loss of details (Column 5 lines 35-38).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims cite a “plane region” on the range image and the color image. There is no written description support for this feature in the as-filed specification. 
The specification mentions a search region 330 of predetermined size around a point [0042] projected onto the range image [0054], [0056]. The range image is a two-dimensional plane [0054]. In Fig. 3, the “projection plane” is a normalized captured image. In addition, the specification mentions a range 270 on a projection plane being searched [0041]. In Fig. 2 the “projection plane” is again a normalized captured image. In summary, the search region is of a predetermined size, however, the rather than being a “plane region,” it is instead a region surrounding a point that has been projected onto a projection plane. 
The claim term “plane region” connotes a region within the color image or the range image being a plane, and that is not what the specification discloses. Instead, the specification discloses that the range is of a predetermined size, and the point is projected onto the projection plane.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beardsley (US Patent 8,1074,721), as evidenced by Lee (US Patent 9,361,706), in view of Bernardini (US Patent 6,750,873).

Regarding Claim 8, Beardsley (US Patent 8,107,721) discloses a three-dimensional measurement apparatus (system and method 100 for determining a 3D pose 101 of object 130, Fig. 1, Column 2 lines 65-67) comprising:
	a processor (computer system Fig. 1);
	and a memory having stored therein a program which, when executed by the processor (computer system Fig. 1), causes the apparatus to:
	(1) acquire a two-dimensional color image (2D silhouette, Column 3 lines 15-20) and a two-dimensional range image (range/depth map, Column 3 lines 30-35) obtained by imaging a target object (hybrid sensor, camera 120, Column 3 lines 4-20), wherein pixels of the two-dimensional range image represent ranges from the target object (range map can be converted to the coordinates 102 of 3D points 301 on the surface of the object, Column 3 lines 30-35);
	(2) acquire an estimated result of a position and an orientation of the target object (initial pose, Column 5 lines 65-end, Column 6 lines 54-56);
	(3) select a plurality of points (set of pixels corresponding to the projected model is P, Column 6 lines 5-15) corresponding to geometric features (depth and surface normal of the object model for points in set P, Column 6 lines 10-20) of a three-dimensional shape model of the target object (object model CAD, Column 5 lines 60-62);
	(4) project (projected onto the image plane, Column 5 line 65 – Column 6 line 3) the plurality of points corresponding to the geometric features of the three-dimensional shape model (set of pixels corresponding to the projected model is P, Column 6 lines 5-15) in the position and orientation (initial pose, Column 5 lines 65-end, Column 6 lines 54-56; for the current pose estimate, Column 5 lines 65-67) onto the two-dimensional range image (set of pixels corresponding to the projected model is P, Column 6 lines 5-15; object model is projected onto the image plane, Column 5 line 65 – Column 6 line 3; the image plane, which has both the 3D laser data and the 2D contour data, Column 5 lines 63-65) and the two-dimensional color image (pixels bona surface or boundary of the projected 3D model is a set B, Column 6 lines 30-35; object model is projected onto the image plane, Column 5 line 65 – Column 6 line 3; the image plane, which has both the 3D laser data and the 2D contour data, Column 5 lines 63-65) respectively based on (a) the estimated result indicating the position and the orientation of the target object (for the current pose estimate, Column 5 lines 65-67) and imaging parameters at the time of imaging (“project,” Column 3 lines 24-26; inherent: projection requires imaging parameters, e.g., focal length, as will be evidenced by an evidentiary reference, below) of the two-dimensional range image (imaging, Fig. 1, and depth map, Column 3 line 30-35; the 3D points and the 2D silhouettes arc measured from a single camera so they arc in the same coordinate frame, Column 3 lines 20-30);
	(5) associate (intersection of the sets P and L, Column 6 lines 15-20) a plurality of geometric features on the two-dimensional range image (depth and normal vector of object at point L where the laser scanning has acquired coordinate data, i.e., the range image, Column 6 lines 10-15), the plane region being on the two-dimensional range image (the image plane, which has both the 3D laser data and the 2D contour data, Column 5 lines 63-65), with a plurality of first geometric features of a three-dimensional shape model (set of pixels corresponding to the projected model is P, Column 6 lines 5-15;), and associate (pixel in M is paired with pixel in B, Column 6 lines 30-40) a plurality of edge features on the two-dimensional color image (pixels m where the camera has detected an occluding contour is a set M, Column 6 lines 30-40), the plane region being on the two-dimensional color image (the image plane, which has both the 3D laser data and the 2D contour data, Column 5 lines 63-65), with a plurality of second geometric features of the three-dimensional shape model (pixels bona surface or boundary of the projected 3D model is a set B, Column 6 lines 30-40);
	and (6) associate the three-dimensional shape model with the target object (pose over 6 DOF, Column 6 lines 50-60) by i) making distance differences (minimize error D=D1+D2, Column 6 lines 50-60) between the associated plurality of edge features on the two-dimensional color image and the associated first geometric features smaller (D2 is based on pairs between B and M, Column 6 lines 30-40) and ii) making distance differences (minimize error D=D1+D2, Column 6 lines 50-60) between the associated edge features on the two-dimensional color image and the associated second geometric features smaller (where error D1 is based on intersection of P and L, Column 6 lines 15-20), to derive a position and an orientation of the target object (pose over 6 DOF, Column 6 lines 50-60).
Beardsley does not explicitly disclose, but Lee (US Patent 9,361,706) provides evidence that projection (e.g., perspective projection and equation 2.1, Column 6 line 55 – Column 7 line 5) is based on (b) imaging parameters at the time of imaging (focal length, Column 6 line 55 – Column 7 line 5).
Beardsley does not explicitly disclose, but Bernardini (US Patent 6,750,873) teaches wherein the associates a plurality of features (best match, Column 8 lines 15-20) in a plane region (current image plane, Column 8 lines 10-20) of predetermined size (in the neighborhood, Column 8 lines 11-25; radius of the search region is defined taking into account the resolution of the scanning system and the maximum registration error, Column 12 lines 5-10) around the plurality of projected points (of each sample point, Column 8 lines 11-25).
It would have been obvious to one of ordinary skill in the art before the time of invention to associate the points of Beardsley within a neighborhood around the projected point because Bernardini teaches that it enables the best matching point to be found (Column 8 lines 15-20) and identifying the best data available leads to lowering the noise present in the images, and fine registration avoids blurring, ghosting, and loss of details (Column 5 lines 30-38). 

	Regarding Claim 10, Beardsley (US Patent 8,1074,721) discloses the apparatus according to claim 8, wherein the two-dimensional image is captured from the same viewpoint as the two-dimensional range image (hybrid sensor includes laser scanner to determine 3D range data, Column 2 line 65 – Column 4 line 31),
wherein edges of the target object are detected from the two-dimensional color image as the geometric features of the two-dimensional image (2D silhouette, Column 2 line 65 – Column 4 line 31; contour of the object in the image, Column 6 lines 27-51), and 
wherein association processing between an edge which is not included in the geometric features on the range image, and a corresponding geometric feature of the three-dimensional shape model, upon execution of the association processing, between the detected edges and the geometric features of the three-dimensional shape model is skipped (combine data from laser scanner 110 and images 103 to determine silhouette 103 of occluding contours 300 of objects, Column 5 line 3 – 14; consistency is measured in 2D on the image plane which has both the 3D laser data and the 2D contour data, Column 5 line 58-65).

Regarding Claim 11, Beardsley (US Patent 8,107,721) discloses the apparatus according to claim 8, wherein the geometric features of the three-dimensional shape model are expressed by points or line segments (project 3D points, Column 3 line 25).

	Regarding Claim 12, Claim 12 is rejected on the grounds provided in Claim 8.

	Regarding Claim 13, Beardsley (US Patent 8,1074,721) discloses a non-transitory computer-readable storage medium storing a computer program for controlling a computer (computer system, Fig. 1). The remainder of Claim 13 is rejected on the grounds provided in Claim 8. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beardsley (US Patent 8,1074,721) in view of Lee (US Patent 9,361,706) and Bernardini (US Patent 6,750,873), further in view of Pulli (NPL: “Multiview registration for large datasets,” IEEE 1999).

Regarding Claim 9, Beardsley (US Patent 8,1074,721) discloses the apparatus according to claim 8, wherein a normal direction to a geometric feature of the three-dimensional shape model (surface normal of object model n1, Column 6 line 15-26) is compared with (scale factor λ compares normals, Column 6 line 15-26) a normal direction to a geometric feature detected from a predetermined range of a projected point on the range image (surface normal of pixel n2, Column 6 line 15-26).
Beardsley does not explicitly disclose but Pulli (NPL: “Multiview registration for large datasets,” IEEE 1999) teaches when the two normal directions are different beyond a predetermined value, association processing of the plurality of geometric features is skipped (allowing points to match only if their associated normal vectors differ by less than 45 degrees, Section 2.2).
It would have been obvious to one of ordinary skill in the art before the time of invention to use a normal vector difference threshold to interrupt the point-matching of Beardsley because Pulli teaches that it is efficient and less likely to get stuck into local minima than previous methods, and can be used in conjunction with any pairwise method based on aligning overlapping surface sections (Abstract).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beardsley (US Patent 8,1074,721) in view of Lee (US Patent 9,361,706) and Bernardini (US Patent 6,750,873), further in view of Sawhney (US Patent 6,958,620).

	Regarding Claim 11, Beardsley (US Patent 8,1074,721) discloses the apparatus according to claim 8.
Beardsley does not explicitly disclose, but Sawhney (US Patent 6,958,620) teaches wherein the geometric features of the three-dimensional shape model are expressed by points or line segments (project model edges, Column 6 lines 1-41).
It would have been obvious to one of ordinary skill in the art before the time of invention to use projected edges to register the object model with the data sets of Beardsley because Sawhney teaches that selecting edges that are most likely to generate brightness edges in images and culling others will eliminate model clutter that would adversely affect the pose estimation (Column 5 line 40 – Column 6 line 25), resulting in more efficient pose estimation.


Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
101
Applicant’s argument in the middle of Pp. 7 are not persuasive because Applicant has not amended away from the 9,841,271 patent. Instead, Applicant has rephrased the previously claimed “association unit” while maintaining its patented relationship with the previously claimed “position and orientation unit.” 

103
Applicant argues at the middle of Pp. 11 that Beardsley does not disclose the newly amended element (6) of Claim 8. Examiner disagrees. Beardsley discloses “minimize error D=D1+D2,” at Column 6 lines 50-60. D is an “error” between a set of pixels P and L on an image plane, a.k.a., a distance. Furthermore, it is “minimized,” which means that the difference in distances must be acquired. As a result of minimizing the distance, the pose of the object is acquired, Column 6 lines 50-60, which means that the “model” and “target object” are “associated” to “derive a position and orientation of the target object,” as required by element (6) of Claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US Patent 8,503,790): Real-time object recognition and pose estimation
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485